21-11072-jlg         Doc 12       Filed 06/09/21 Entered 06/09/21 11:05:48                      Main Document
                                                Pg 1 of 7



GIBSON, DUNN & CRUTCHER LLP
Matthew J. Williams
John Conte
200 Park Avenue
New York, NY 10166
(212) 351-4000 (Tel)
(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                                 Chapter 15

 PT SRI REJEKI ISMAN TBK, et al., 1                                     Case No. 21-11072
                    Debtors in a Foreign Proceeding.                    (Joint Administration Requested)




          AGENDA OF MATTERS SCHEDULED FOR HEARING ON JUNE 10, 2021
                               AT 2:00 P.M.

        PLEASE TAKE NOTICE, that the United States Bankruptcy Court for the Southern
District of New York (the “Court”) has entered General Order M-543 to protect public health, and
in recognition of the national emergency that was declared by the President of the United States
on March 13, 2020, the Court provided that all conferences scheduled to be held in the courthouse
comprising the Manhattan Division of the Bankruptcy Court will be conducted telephonically. All
attorneys, witnesses and parties wishing to appear at, or attend, a telephonic hearing or conference
must refer to the guidelines for telephonic appearances and make arrangements with Court
Solutions LLC (“Court Solutions”). Pro se parties may participate telephonically in hearings free
of charge using Court Solutions. The instructions for registering with Court Solutions are attached
hereto as Exhibit A.




 1
     The Foreign Debtors in these chapter 15 cases are the following entities: (a) PT Sri Rejeki Isman Tbk, whose
     address is at Jl. K.H. Samanhudi No. 88, Ds./Kl. Jetis, Kec. Sukoharjo, Kab. Sukoharjo, Central Java, Indonesia,
     (b) PT Sinar Pantja Djaja, whose address is at Jl. Condrokusumo No 1, Kec. Semarang Barat, Semarang, Central
     Java, Indonesia, (c) PT Bitratex Industries, whose address is at Jl. Brigjend Sudiarto KM. 11, Kel. Plamongansari,
     Kec. Pedurungan, Semarang, Central Java, Indonesia, (d) PT Primayudha Mandirijaya, whose address is at Dk.
     Kadang, Ds. Ngadirojo, Kec. Ampel, Kab. Boyolali, Central Java, Indonesia, (e) Golden Legacy Pte Ltd, whose
     address is at 120 Robinson Road, #08-01, Singapore 068913, and (f) Golden Mountain Textile and Trading Pte
     Ltd, whose address is at 120 Robinson Road, #08-01, Singapore 068913.
21-11072-jlg     Doc 12    Filed 06/09/21 Entered 06/09/21 11:05:48         Main Document
                                         Pg 2 of 7



       I.      Motion for Entry of an Order Directing Joint Administration of the Above-
               Captioned Chapter 15 Cases [Docket No. 5].

      II.      Emergency Motion for Provisional Relief [Docket No. 6]

               Related Documents:

                  a) Declaration of Foreign Representative in Support of Verified Chapter 15
                     Petition of the Indonesia Foreign Debtors and Motion for Provisional
                     Relief [Docket No. 3]

                  b) Declaration of Foreign Representative in Support of Verified Chapter 15
                     Petition of the Singapore Foreign Debtors and Motion for Provisional
                     Relief [Docket No. 8]

                  c) Declaration of Gregorius Petrus Aji Wijaya in Support of the Verified
                     Chapter 15 Petition of Indonesia Foreign Debtors and Motion for
                     Provisional Relief [Docket No. 4]

                  d) Declaration of Chua Sui Tong in Support of the Verified Chapter 15
                     Petition of Singapore Foreign Debtors and Motion for Provisional Relief
                     [Docket No. 9]

     III.      Motion for Entry of an Order Scheduling a Hearing on Chapter 15 Petitions
               for Recognition and Specifying Form and Manner of Notice [Docket No. 7]


Dated: June 9, 2021
       New York, New York


                                           GIBSON, DUNN & CRUTCHER LLP

                                           /s/ Matthew J. Williams
                                           Matthew J. Williams
                                           John Conte
                                           200 Park Avenue
                                           New York, NY 10166
                                           (212) 351-4000 (Tel)
                                           (212) 351-4035 (Fax)

                                           Counsel to the Foreign Representative




                                              2
21-11072-jlg   Doc 12   Filed 06/09/21 Entered 06/09/21 11:05:48   Main Document
                                      Pg 3 of 7




                                       Exhibit A

                                  General Order M-543




                                        3
21-11072-jlg        Doc 12       Filed 06/09/21 Entered 06/09/21 11:05:48         Main Document
                                               Pg 4 of 7




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                        :
                                                              :
CORONAVIRUS/COVID-19 PANDEMIC,                                :
COURT OPERATIONS UNDER THE EXIGENT :                              General Order M-543
CIRCUMSTANCES CREATED BY COVID-19 :
                                                              :
--------------------------------------------------------------X

       In order to protect public health, and in recognition of the national emergency that was
declared by the President of the United States on March 13, 2020, the United States Bankruptcy
Court for the Southern District of New York (“Bankruptcy Court”) hereby issues the following
order:

        IT IS HEREBY ORDERED, effective immediately and until further notice, that:

    1. Hearings and Conferences. All hearings and conferences scheduled to be held in
       courthouses comprising the Manhattan Division, White Plains Division, and
       Poughkeepsie Division of the Bankruptcy Court will be conducted telephonically
       pending further Order of the Bankruptcy Judge assigned to the matter (“Bankruptcy
       Judge”). Any party wishing to appear in person at a hearing or conference shall file or
       submit an appropriate motion or request, which will be considered by the Bankruptcy
       Judge. Any party may request an adjournment of a hearing or conference by filing or
       submitting an appropriate motion or request setting forth the basis for the adjournment in
       conformity with the Bankruptcy Judge’s procedures for requesting adjournments. All
       attorneys, witnesses and parties wishing to appear at, or attend, a telephonic hearing or
       conference must refer to the Bankruptcy Judge’s guidelines for telephonic appearances
       and make arrangements with Court Solutions LLC. Pro se parties, Chapter 7 Trustees
       and Ch 13 Trustee may participate telephonically in hearings free of charge using Court
       Solutions. The instructions for registering with Court Solutions are attached hereto.

    2. Evidentiary Hearings and Trials. Parties should contact the Bankruptcy Judge’s
       courtroom deputy or law clerk assigned to the case to inquire about whether an upcoming
       evidentiary hearing or trial will proceed as scheduled and be prepared to discuss
       procedures and technology for conducting the evidentiary hearing remotely.

    3. Official Record. In order to assist the Bankruptcy Court in creating and maintaining the
       official record of proceedings before it, and to facilitate the availability of official
       transcripts of the proceedings, Bankruptcy Court personnel are permitted to utilize tools
       made available through Court Solutions to record telephonic hearings, conferences and
       trials. Such recordings shall be the official record. Transcripts can be ordered and
       corrected in the same way as before the issuance of this Order.
21-11072-jlg     Doc 12     Filed 06/09/21 Entered 06/09/21 11:05:48            Main Document
                                          Pg 5 of 7




   4. Clerk’s Office and Pro Se Filings. Until further notice, the three Divisions of the
      Bankruptcy Court will remain open for all other business. Clerk’s Office personnel are
      available by telephone, mail will be received, and the intake desks will remain open to
      receive pro se filings. Pro se filers can also continue to utilize the drop boxes located in
      the lobbies of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,
      New York, NY 10007 or the Honorable Charles L. Brieant Jr. Federal Building and
      Courthouse, 300 Quarropas Street, White Plains, NY 10601 for delivery of documents
      after 5:00 pm. Any documents submitted for filing in a drop box must be time-stamped,
      sealed in an envelope addressed to the Clerk of Court of the Bankruptcy Court, and must
      include the filer’s contact information.


Dated: March 20, 2020
       New York, New York



                                             /s/ Cecelia G. Morris
                                             Cecelia G. Morris
                                             United States Bankruptcy Chief Judge
21-11072-jlg      Doc 12      Filed 06/09/21 Entered 06/09/21 11:05:48               Main Document
                                            Pg 6 of 7



Instructions to register for CourtSolutions.

1. Create a CourtSolutions account online.
Logon to https://www.court-solutions.com/ to “Signup” for an account and to register a
telephonic appointment for an upcoming hearing. Registration for a hearing must occur no
later than 12:00 noon on the business day prior to the hearing date.

2. Register for a hearing with CourtSolutions.
After creating and signing into their CourtSolutions account at
https://www.court-solutions.com/, a party must register for a hearing.
a. Enter the last name of the Judge to appear before and then select the appropriate name
from the list.
b. Enter the time and date of the hearing.
c. Select participation status: Live or Listen Only.
d. Enter the case name, case number, and, if applicable, the name of client.
e. There is a box to click to agree to terms/conditions, and then press “Register”.
f. CourtSolutions will send an email confirmation of the participation request.
g. The court staff will first confirm that a granted motion to appear telephonically is on the
docket. If there exists a granted motion, the court staff will approve the reservation.
h. CourtSolutions will then send another email confirmation.
Note that the reservation received for a registered hearing may NOT be transferred to another
person. If someone dials in with someone else’s registration information, the caller
information presented to the court will not match the correct person.

3. Charges.
For lawyers and participants, registration and reservations are free.
Once a party dials into a call, the cost is a flat fee of $70, per reservation, per judge, per day. If
the hearing is adjourned for a break and the party rejoins the call later that day, there is no
additional charge to rejoin the call. If the hearing is continued to another day, lawyers and
participants will need to re-register and the flat fee will apply again when dialing in.
If a party does not timely join a call, no fee is charged. The Judge will have the party listed as
having made a reservation, but the party is not charged. However, the hearing may proceed in
their absence, and they may face sanctions from the Court.
Additionally, a party may notice that there is a charge on their card after making a reservation.
When making a reservation, CourtSolutions places an authorization hold on the card. If the
party does not join the call, the pending hold will be removed automatically several days later,
and there will be no charge.
Any issues with billing shall be directed to the vendor. The Court is not responsible for the
billing or collection of the fees incurred with CourtSolutions.

4. Order of Proceeding.
CourtSolutions does not place a call to counsel on the day of the hearing. It is counsel's
responsibility to dial into the call not later than 10 minutes prior to the scheduled hearing.
Logging into the CourtSolutions website for the hearing is not required but is helpful to
unmute your line if the Court mutes it or to raise your hand to be recognized during the
hearing.
21-11072-jlg      Doc 12     Filed 06/09/21 Entered 06/09/21 11:05:48             Main Document
                                           Pg 7 of 7



Upon connecting to the call and at the time of the hearing, a party may hear the activity in the
courtroom. Unless a joining party mutes their line, he/she joins the call as an active participant
and can be heard. Failure to act appropriately on the line may result with the party being
disconnected by Court. When the judge is ready to hear the case, appearances will be called.
Each time a telephonic party speaks, he/she should identify them self for the record. The
court's teleconferencing system allows more than one speaker to be heard, so the judge can
interrupt a speaker to ask a question or redirect the discussion. When the judge informs the
participants that the hearing is completed, the telephonic participant may disconnect, and the
next case will be called.

5. Failure to appear.
If a party does not timely call and connect to the scheduled hearing, the hearing may proceed
in their absence, and they may face sanctions from the Court for their failure to appear.

6. Other/Miscellaneous.
Telephonic appearances by multiple participants are only possible when there is compliance
with every procedural requirement. Sanctions may be imposed when there is any deviation
from the required procedures or the Court determines that a person's conduct makes telephonic
appearances inappropriate. Sanctions may include denying the matter for failure to prosecute,
continuing the hearing, proceeding in the absence of a party who fails to appear, or a monetary
sanction.
